

116 S2547 : Indo-Pacific Cooperation Act of 2019
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC116th CONGRESS2d SessionS. 2547IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2020Referred to the Committee on Foreign AffairsAN ACTTo state the policy of the United States with respect to the expansion of cooperation with allies
			 and partners in the Indo-Pacific region and Europe regarding the People's
			 Republic of China.
	
 1.Short titleThis Act may be cited as the Indo-Pacific Cooperation Act of 2019. 2.FindingsCongress makes the following findings:
 (1)Congress supports the finding on the People's Republic of China articulated in the 2018 National Defense Strategy and the 2017 National Security Strategy.
 (2)The Asia Reassurance Initiative Act of 2018 (Public Law 115–409) established the policy of the United States to develop and commit to a long-term strategic vision and a comprehensive, multifaceted, and principled United States policy for the Indo-Pacific region so as to advance United States national security, economic, human rights, and other regional interests, and for such purposes, Congress has authorized appropriate funding.
 (3)The People's Republic of China is leveraging military modernization, influence operations, and predatory economics to coerce neighboring countries to reorder the Indo-Pacific region to the advantage of the People's Republic of China.
 (4)As the People's Republic of China continues its economic and military ascendance, asserting power through a whole of government long-term strategy, the People's Republic of China will continue to pursue a military modernization program that seeks Indo-Pacific regional hegemony in the near-term and displacement of the United States to achieve global preeminence in the future.
 (5)A critical objective of the defense strategy of the United States is to set the military of the People's Republic of China on a path toward transparency and nonaggression.
 (6)The People’s Republic of China uses economic inducements and penalties, influence operations, and implied military threats to persuade other countries to heed the political and security agenda of the People's Republic of China.
 (7)United States allies and partners are critical to effective competition with the People’s Republic of China.
 3.Statement of policyIt is the policy of the United States— (1)to expand military, diplomatic, and economic alliances and partnerships in the Indo-Pacific region and with Europe and like-minded countries around the globe that are critical to effective competition with the People's Republic of China;
 (2)to develop, in collaboration with such allies and partners, a unified approach to addressing and deterring significant diplomatic, economic, and military challenges posed by the People's Republic of China; and
 (3)to promote, in partnership with like-minded countries around the globe, the values of democracy and human rights.Passed the Senate January 14, 2020.Julie E. Adams,Secretary